¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its February 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the motion for extension of time is moot because the petition for review was timely filed. The petition for review and the "Motion for Production of Discovery Pursuant to CR 26" are both denied.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE